--------------------------------------------------------------------------------

                                                                Exhibit 10.1a

 
CONTINUITY AGREEMENT

 
This Continuity Agreement ("Agreement") is entered into as of December 1, 2009,
by and between AGL RESOURCES INC. (the "Company"), on behalf of itself and AGL
Services Company (its wholly owned subsidiary and the Executive's employer), and
John Somerhalder (the "Executive").
 
WHEREAS, Executive is presently employed by the Company or one of its
subsidiaries in a key management capacity; and
 
WHEREAS, the Company's Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
shareholders to reinforce and assure, the continued attention and dedication of
certain key executives of the Company and its subsidiaries to their duties of
employment without personal distraction or conflict of interest as a result of
the possibility or occurrence of a change in control of the Company; and
 
WHEREAS, the Compensation and Management Development Committee of the Company's
Board of Directors (the "Committee") has authorized the Company to enter into
continuity agreements with those key executives of the Company and its
subsidiaries designated by the Committee; and
 
WHEREAS, the Executive is a key executive of the Company or one of its
subsidiaries and has been designated by the Committee as an executive to be
offered such a continuity agreement with the Company.
 
NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration including, but not limited to, Executive's continuing
employment with the Company or one of its subsidiaries, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1. "Accrued Benefits" shall mean the Executive's earned but unpaid base
salary, Earned and Unused Vacation Pay, unreimbursed business expenses and all
other amounts earned by (but not paid to) or owed to Executive through and
including the date of the Qualifying Termination.
 
1.2. "Announcement" shall mean a press release issued by the Company announcing
the intention to engage in a transaction or event that is expected to result in
a Change in Control of the Company as defined hereunder.
 
1.3. "Annual Bonus Amount" shall mean the average of the annual incentive
payments actually paid to the Executive under the Company's annual incentive
program for the three completed calendar years prior to the calendar year of the
Qualifying Termination.
 
1.4. "Board" shall mean the Board of Directors of the Company.
 
1.5. "Cause" shall mean:
 
(a) willful fraud, dishonesty or malfeasance by the Executive in connection with
the Executive's employment with the Company or one of its subsidiaries which
results in material harm to the Company or one of its subsidiaries;
 
(b) the Executive's continued failure to substantially perform the duties and
responsibilities of the Executive's position after written notice from the
Company setting forth the particulars of such failure and a reasonable
opportunity of not less than thirty (30) business days to cure such failure; or
 
(c) the Executive's plea of guilty or nolo contendere to, or conviction of, a
felony.
 
Cause shall be determined by two-thirds of the members of the Committee at a
meeting at which the Executive may appear and present his or her position.  No
act or failure to act on the part of the Executive shall be considered "willful"
unless it is done by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the Company
or one of its subsidiaries.  Any act or failure to act that is based upon
authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Company or one of its subsidiaries, shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.


1.6. "Change in Control" shall mean the earliest of the following to occur:
 
(a) The date any one person, or more that one person acting as a group (as
determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a "Group"), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company.  If any one person or
Group is considered to own more than 50% of the total fair market value or total
voting power of the Company, the acquisition of additional control of the
Company by the same person or Group is not considered to cause a Change in
Control of the Company;
 
(b) The date any one person or Group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Company;
 
(c) The date a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of their
appointment or election; or
 
(d) The date that any one person or Group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all assets of the Company immediately before such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the assets being disposed of, determined without
regard to any liabilities associated with such assets.
 
It is intended that there will be a Change in Control under this Agreement only
to the extent such event or transaction would constitute a "change in control
event" as such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and
thus the provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in this Agreement may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).
 
1.7. "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
1.8. "Company" shall mean AGL Resources Inc., or a successor thereto.
 
1.9. "Consummation of a Change in Control Transaction" shall mean the earlier of
the date on which a person or Group first becomes the beneficial owner of the
requisite number of securities of the Company described in Sections 1.6(a) or
(b), the date as of which a majority of the Board has been replaced, as
described in Section 1.6(c), or the date on which the person or Group acquires
the requisite percentage of Company assets, as described in Section 1.6(d).
 
1.10. "Coverage Period" shall mean the period beginning on the earlier of (a)
the date of an Announcement, (b) the date of a Change in Control, or (c) the
date of the Consummation of a Change in Control Transaction, and ending on the
earlier of (i) the second anniversary of the date of the Consummation of a
Change in Control Transaction, (ii) if applicable, the date the Company publicly
announces it is abandoning the transaction or event that was the subject of an
Announcement, or (iii) if applicable, the date the Company publicly announces it
is abandoning the transaction that constituted a Change in Control pursuant to
Section 1.6(b).
 
1.11. "Disability" shall mean, for purposes of this Agreement, the Executive's
absence from the full-time performance of the Executive's duties pursuant to a
determination made in accordance with the procedures established by the Company
in connection with the Company's long-term disability benefits plan (as in
effect as of the earliest of the date of the Announcement, the date of a Change
in Control or the date of the Consummation of a Change in Control Transaction)
that the Executive is disabled as a result of incapacity due to physical or
mental illness.
 
1.12. "Earned and Unused Vacation" shall mean the difference between (a) Earned
Vacation (as hereinafter defined), and (b) the actual number of hours of
vacation taken by the Executive from January 1 of the calendar year in which the
Qualifying Termination occurs through and including the date of the Qualifying
Termination; provided that if the difference between (a) and (b) is a negative
number, then Executive's Earned and Unused Vacation shall be deemed to be zero.
 
1.13. "Earned and Unused Vacation Pay" shall mean the product of (a) the
Executive's annual rate of base salary in effect on the date of the Qualifying
Termination divided by 2080, and (b) the hours of Executive's Earned and Unused
Vacation.
 
1.14. "Earned Vacation" shall mean the product of (a) the aggregate number of
hours of vacation which Executive is entitled to take during the calendar year
in which the Qualifying Termination occurs, and (b) the quotient obtained by
dividing (i) the number of calendar days from January 1 of the year in which the
Qualifying Termination occurs through and including the date of the Qualifying
Termination, by (ii) 365.
 
1.15. "Effective Date" shall mean December 1, 2009.
 
1.16. "Good Reason" shall mean the occurrence of one or more of the following
without the Executive's express written consent:
 
(a) any material diminution in the Executive's position, duties or
responsibilities with the Company or any change that would constitute a material
adverse alteration in the Executive's duties, responsibilities or other
conditions of employment, from those in effect as of the earliest of the date of
the Announcement, the date of a Change in Control or the date of the
Consummation of a Change in Control Transaction; provided, that, it will be
deemed that for this purpose it would be a material diminution in the
Executive's position, duties or responsibilities with the Company if the
Executive retains the same title or position with the Company but the Company
was not a public company and the Executive did not have the same title or
position at the ultimate public parent of the Company;
 
(b) any material diminution in the Executive's rate of annual base salary or
annual incentive compensation opportunity (i.e., annual cash bonus opportunity
under the Annual Incentive Plan or a successor plan) from the rate of annual
base salary and annual incentive compensation opportunity in effect as of the
earliest of the date of the Announcement, the date of a Change in Control or the
date of the Consummation of a Change in Control Transaction;
 
(c) any action or inaction that constitutes a material breach by the Company of
any agreement under which the Executive provides services to the Company;
 
(d) any material change in the geographic location at which the Executive must
perform services for the Company, which the Company has determined is a change
in the Executive's primary employment location to a location which is in excess
of fifty (50) miles from the Executive's primary employment location as of the
earliest of the date of the Announcement, the date of a Change in Control or the
date of the Consummation of a Change in Control Transaction; or
 
(e) any material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board.
 
1.17.  "Prorated Annual Bonus" shall mean a payment equal to the product of (a)
times (b), where (a) is the greater of the (i) target annual incentive payment
(i.e., annual cash bonus opportunity under the Annual Incentive Plan or a
successor plan) for the calendar year of the Qualifying Termination, or (ii)
actual annual incentive payment which would be paid to the Executive for the
calendar year of the Qualifying Termination based on actual performance through
the date of the Qualifying Termination, and (b) is a fraction, the numerator of
which is the number of days in the calendar year in which the Qualifying
Termination occurs that the Executive was employed by the Company or one of its
subsidiaries, and the denominator of which is 365.
 
1.18. "Qualifying Termination" shall mean the occurrence of any one or more of
the following events:
 
(a) the termination of Executive's employment by the Company or its subsidiary,
as applicable, without Cause; or
 
(b)           Executive's termination of his or her employment with the Company
or its subsidiary, as applicable, for Good Reason.
 
A Qualifying Termination shall not include a termination of Executive's
employment by reason of the Executive's death, the Executive's Disability, the
Executive's termination of his or her employment without Good Reason, or the
termination of the Executive's employment for Cause.  To qualify as a
termination for Good Reason, the Executive must provide notice to the Company
within ninety (90) days of the initial existence of the condition constituting
Good Reason and give the Company thirty (30) days to remedy such condition.


 
SECTION 2
 
TERM OF AGREEMENT
 
2.1. Term.  Subject to Section 2.2, this Agreement shall commence on the
Effective Date and shall continue in effect until November 30, 2011 (the
"Term").
 
2.2. Modification of Term.  In the event that an Announcement of a Change in
Control occurs during the Term, the term of this Agreement shall automatically
and irrevocably become a term ending on the later of the last day of the Term or
the second anniversary of the date of Consummation of a Change in Control
Transaction.  This Agreement shall be assigned to, and shall be assumed by, any
successor to the Company upon Consummation of a Change in Control
Transaction.  During the modified term pursuant to this section, this Agreement
shall not be terminated or amended, altered or nullified by the Company or its
successor without the Executive's written consent.
 
2.3. No Assurances.  Executive acknowledges and agrees that, except as is
otherwise expressly provided in Section 2.2, (i) there is no assurance that,
upon the expiration of the Term of this Agreement, this Agreement will be
renewed or extended, (ii) the Company has no obligation to renew or extend this
Agreement, and (iii) Executive has no right to any such renewal or
extension.  Executive acknowledges and agrees further that in the event the
Company, in its sole discretion, elects to offer Executive a renewal or
extension of this Agreement or a new agreement following the expiration of the
Term of this Agreement, except for an extension pursuant to Section 2.2, there
can be no assurance as to the terms of any such renewal, extension or new
agreement, the Company has made no representations to Executive with respect
thereto and nothing contained in this Agreement shall be relevant, or of any
precedential value whatsoever, in determining the terms of any renewal,
extension or new agreement.
 
SECTION 3
 
CHANGE IN CONTROL BENEFITS
 
3.1. Qualifying Termination Payments and Benefits.  Subject to Section 4 hereof,
the Company shall provide to the Executive the payments and benefits described
below if the Executive has a Qualifying Termination during the Coverage Period.
 
(a) Accrued Benefits and Prorated Annual Bonus.  As soon as practicable (but no
later than fifteen (15) business days) following the Qualifying Termination, the
Company shall pay to the Executive a lump sum cash payment equal to Executive's
(i) Accrued Benefits, and (ii) Prorated Annual Bonus. Payments made under this
subparagraph (a) shall constitute full satisfaction to the Executive for the
accrued pay and benefits described in this subparagraph.
 
(b) Severance Benefit.  As soon as practicable (but no later than fifteen (15)
business days or, if the Company in its sole discretion determines additional
time is needed to prepare any necessary calculations under Section 4.1, sixty
(60) days) following the Qualifying Termination, the Company shall pay to the
Executive a lump sum cash payment equal to two (2) multiplied by the sum of (i)
and (ii), where (i) equals the greater of the Executive's annual rate of base
salary in effect upon the date of the Qualifying Termination, or the Executive's
annual rate of base salary in effect as of the earliest of the date of the
Announcement, the date of a Change in Control or the date of the Consummation of
a Change in Control Transaction, and (ii) equals the Annual Bonus Amount.
 
(c) Stock Options Restricted Stock, Performance-Based Stock and Other Long-Term
Incentive Awards.  Subject to Section 4 hereof, in the event of a Qualifying
Termination during the Coverage Period, any outstanding stock options,
restricted stock, performance share, performance unit or other long-term
incentive awards of the Executive shall become vested and/or exercisable in
accordance with the terms of the plan and/or award agreements under which such
grants and awards were made as if a change in control (as defined in each
applicable plan or award agreement) had occurred immediately prior to, and on
the same day as, the Qualifying Termination.  Upon the occurrence of a change in
control (as defined in each applicable plan or award agreement), all grants and
awards shall be subject to the provisions of the plan and award agreements under
which they were made.  With regard to any outstanding stock options, the
Executive shall have a period of one (1) year (subject to the expiration of the
original term of the option) following the date of the Qualifying Termination in
which to exercise such options; provided that such extension of the period to
exercise shall not extend the exercise period beyond the earlier of (i) the
latest date upon which the option could have expired by its terms, or (ii) the
tenth (10th) anniversary of the original date of grant; and further provided
that if the plan or option agreement under which such options were granted
provides a longer period of exercise for which the Executive would be eligible,
then such longer period shall be available to the Executive.
 
(d) Welfare Benefits.
 
(i)  The Company shall provide the Executive with continued life insurance and
disability insurance coverage (provided, however, that long-term disability
insurance coverage shall not be provided if, following the Executive's
termination of employment, the Executive is not eligible to receive coverage
under the Company's group long-term disability insurance policy because the
Executive is no longer an employee) on the same basis (including premium) as
active employees until the earlier of (i) twenty four (24) months after the
Executive's Qualifying Termination, or (ii) the commencement of comparable
coverage with a subsequent employer.
 
(ii)  In addition, as long as the Executive pays a monthly premium equal to the
amount which is the COBRA premium for such coverage, the Company shall provide
the Executive and, as applicable, the Executive's eligible dependents with
continued medical and dental coverage, on the same basis (excluding premiums) as
provided to the Company's active executives and their dependents, as applicable,
until the earlier of (i) twenty four (24) months after the Executive's
Qualifying Termination, or (ii) the date the Executive is first eligible for
comparable coverage with a subsequent employer.  As a separate payment under
this Agreement, each month coverage continues under this clause (ii), the
Company shall pay to the Executive an amount equal to the excess of the COBRA
premium for such coverage over the active employee cost for such medical
coverage, each as determined on the date of the Executive’s Qualifying
Termination.
 
(iii)  The medical coverage provided under this section shall not count against
any COBRA continuation coverage required by law.
 
(e) Outplacement Benefits.  If so requested by the Executive, outplacement
services shall be provided for up to one (1) year following the Qualifying
Termination by a professional outplacement provider; provided, that, such
outplacement services shall be provided at a cost to the Company of not more
than 25% of the Executive's base salary in effect as of the date of the
Announcement.
 
SECTION 4
 
LIMITATIONS ON PAYMENTS
 
4.1. Limitation on Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any "payments in the
nature of compensation" (as that term is used in Section 280G of the Code and
any regulations promulgated thereunder) by the Company or any of its affiliated
companies to or for the benefit of the Executive (whether paid or payable
pursuant to the terms of this Agreement or otherwise) ("Payments") would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties would be incurred by the Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Payments shall be either
(i) payable in full or (ii) reduced to one dollar less than the amount that
would constitute a "parachute payment" under Section 280G of the Code (the
"Reduced Amount"), whichever of the foregoing amounts, taking into account the
applicable taxes, including, without limitation, federal, state and local income
and employment taxes and the Excise Tax, results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of Payments.  If the
Payments are not reduced pursuant to this Section 4.1, Executive shall be
responsible for payment of any Excise Tax resulting from the Payments.  If the
Payments are reduced, they shall be reduced in the following order of priority:
(A) Payments under Section 3.1(b), (B) Payments under Section 3.1(e), (C)
Payments under Section 3.1(d)(ii), (D) other Payments to be provided on or after
the Executive's termination of employment and (E) other Payments to be provided
prior to the Executive's termination of employment; provided, however, that only
Payments (or portions of Payments) that, if reduced, would reduce the total
amount of "parachute payments" (as that term is used in Section 280G of the
Code) shall be reduced.  If there is a question as to which Payments within each
of categories (D) and (E) of the prior sentence are to be reduced first, such
Payments shall be reduced in reverse order beginning with Payments that are to
be paid the farthest in time from the date on which the "change in ownership or
effective control" (as that term is used in Section 280G of the Code) or "change
in ownership of a substantial portion of the assets" (as that term is used in
Section 280G of the Code), as the case may be, shall have occurred.
 
4.2. Accounting Firm.  All determinations required to be made under this Section
4, including, without limitation, whether the Payments must be reduced, the
amount of any Excise Tax to be paid by the Executive, the amount and order of
any reductions and the assumptions to be utilized in arriving at such
determinations, shall be made by such nationally recognized registered public
accounting firm as may be designated by the Company (the "Accounting
Firm").  The Accounting Firm shall provide detailed supporting calculations to
the Company and the Executive within 15 business days after the Date of
Termination, and/or at such earlier time as may be requested by the Company and
the Executive.  All fees and expenses of the Accounting Firm shall be paid
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.
 
4.3. Tax Claim.  The Executive shall notify the Company in writing of any claim
or proposed adjustment by the Internal Revenue Service or other taxing authority
("Claim") that, if successful, would require payment of (i) any Excise Tax on
the Payments, if Payments have been reduced to avoid the Excise Tax or if no
reduction occurred because the Accounting Firm determined no Excise Tax would be
incurred, or (ii) any Excise Tax on the Payments in an amount greater than that
reported by the Company on the Executive's Form W-2 (in the case of either (i)
or (ii), an "Underpayment").  Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such Claim, and shall apprise the Company of the nature
of such Claim and the date on which such Claim is payable.  If the Company
desires to contest such Claim, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such Claim and may, at its sole option, either
direct the Executive to pay the Underpayment and sue for a refund or contest the
Claim in any permissible manner.  The Executive agrees to cooperate with the
Company in good faith in order effectively to contest such Claim, including,
without limitation, providing any information and taking such action as may be
reasonably requested by the Company.  The Company's control of the contest shall
be limited to issues that relate to the Underpayment, and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.  The Executive shall be
responsible for payment of the Underpayment.  The Company shall pay directly (or
shall promptly reimburse the Executive for) all legal, accounting and other
costs and expenses incurred in connection with any Claim and shall indemnify the
Executive, on an after-tax basis, for any Underpayment incurred by the Executive
pursuant to such Claim.  Notwithstanding anything contained herein to the
contrary, any payment or reimbursement by the Company of costs and expenses
incurred in connection with a Claim, as provided herein, shall be paid promptly,
but in all events no later than the last day of the calendar year following the
calendar year in which the Executive remitted the Underpayment or if, following
resolution of a Claim, no Underpayment is paid, the end of the calendar year
following the calendar year in which there is a final and nonappealable
settlement or other resolution of the Claim.  Any indemnification for the
Executive's payment of an Underpayment shall be paid by the Company to the
Executive no later than the last day of the calendar year following the calendar
year in which the Executive remitted the Underpayment.
 
SECTION 5
 
SUCCESSORS AND ASSIGNMENT
 
5.1. Successors.  The Company shall require any successor (whether pursuant to a
Change in Control transaction, direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the Company's
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform them if no such succession had taken
place.  Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall constitute a material breach of
the Agreement and shall entitle the Executive to terminate the Executive's
employment with Good Reason immediately prior to or at any time after such
succession.  Any successor to the Company shall be deemed to be the Company for
all purposes of this Agreement.
 
5.2. Assignment by Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive's executor and/or administrators, heirs,
devisees, and legatees.  If the Executive should die while any amount would be
payable to Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive's estate.  Executive's rights hereunder
shall not otherwise be assignable.
 
SECTION 6
 
CONFIDENTIALITY; NON-DISPARAGEMENT;
 
NON-SOLICITATION; TRADE SECRETS
 
Without the prior written consent of the Company, Executive agrees hereby not to
disclose or use, directly or indirectly (except as may be required for the
performance of duties assigned by the Company or one of its subsidiaries or as
may be required by a court of competent jurisdiction), any trade secret or other
confidential information pertaining to the conduct of the Company's business,
unless and until such trade secret or confidential information is in the public
domain.  The Company's business, as that term is used herein, includes, but is
not limited to, the Company's and any of its subsidiaries' records, processes,
methods, data, reports, information, documents, equipment, training manuals,
customer lists and business secrets.  Executive further agrees that, during the
twenty-four (24) month period following a Qualifying Termination, Executive
shall not initiate contact with employees of the Company or any of its
subsidiaries for employment outside the Company or one of its subsidiaries,
including those employees who were employed by the Company or one of its
subsidiaries up to and including the date of the Qualifying Termination;
provided, however, that nothing contained herein shall prevent Executive from
responding to contacts initiated by such employees.  Except as may be compelled
by a court of competent jurisdiction or as may otherwise be required by law,
Executive shall take no action (including without limitation the making of any
oral or written statement) which action damages the reputation of the Company or
any of its subsidiaries.
 
SECTION 7
 
MISCELLANEOUS
 
7.1. Contractual Rights to Benefits.  Except as expressly stated herein, nothing
herein contained shall require or be deemed to require the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder;
provided, however, that the Company may segregate, earmark, or otherwise set
aside any funds or other assets, in trust or otherwise as it deems appropriate.
 
7.2. Obligation Absolute; No Effect on Other Rights.  Except for amounts that
may be owed to the Company pursuant to Section 7.3 hereof, the obligations of
the Company to make the payments and provide the benefits to the Executive and
the Executive's dependents, and to make the arrangements provided for herein
shall be absolute and unconditional and shall not be reduced by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or a third party at any time, nor shall the amount of any payment or
benefit hereunder (except as provided for in Section 3.1(e)(ii) hereof) be
reduced by any compensation earned by Executive as a result of employment by
another employer.  Except as provided in Section 3.1(a) with respect to Accrued
Benefits and the Prorated Annual Bonus, and except as otherwise provided in
Section 7.8, the provisions of this Agreement, and any payment provided for
herein, shall not supercede or in any way limit the rights, benefits, duties or
obligations which the Executive may have now or in the future under any benefit,
incentive or other plan or arrangement of the Company or a subsidiary or any
other agreement with the Company or a subsidiary.
 
7.3. Legal Fees and Expenses.  In addition to all other amounts payable to the
Executive under this Agreement, the Company shall pay the Executive's legal fees
and expenses (including, without limitation, any and all court costs and
attorneys' fees and expenses), as incurred by the Executive in connection with
or as a result of any claim, action or proceeding brought by the Company or the
Executive with respect to or arising out of this Agreement or any provision
hereof; provided, however, in the case of an action brought by the Executive, if
it is determined by an arbitrator or by a court of competent jurisdiction that
such action was frivolous or without merit, any remaining unpaid legal fees or
expenses shall not be paid and the Executive shall repay to the Company all
amounts previously paid by the Company under this Section 7.3.  No payment or
reimbursement under this Section 7.3 shall be requested or made, after the end
of the calendar year following the calendar year in which the expense was
incurred.
 
7.4. Dispute Resolution.  Notice of any dispute or controversy arising under
this Agreement shall be provided in writing to the other party.  If such dispute
is not resolved by mutual agreement of the parties within 60 calendar days of
the provision of such notice, Executive shall have the right and option to elect
(in lieu of litigation) to have any such dispute or controversy settled by
binding arbitration.  Such arbitration shall be conducted before a panel of
three (3) arbitrators sitting in a location selected by Executive in the
metropolitan area nearest to, and in the same county as, the Executive's place
of residence, in accordance with the rules of the American Arbitration
Association then in effect.  Executive's election to arbitrate, as herein
provided, and the decision of the arbitrators in that proceeding, shall be
binding on the Company and Executive.  The Company may elect to have a dispute
or controversy settled by binding arbitration only if such dispute or
controversy arises under Section 6 of this Agreement.
 
7.5. Notices.  Any notice required to be delivered to the Company, any of its
affiliates or the Committee by Executive hereunder shall be properly delivered
to the Company, any of its affiliates or the Committee when personally delivered
to, or received through the U.S. mail, postage prepaid, by:
 
AGL Resources Inc.
Attn: General Counsel
10 Peachtree Place, 19th Floor
Atlanta, GA 30309


Any notice required to be delivered to Executive by the Company, its affiliates
or the Committee hereunder shall be properly delivered to Executive when
personally delivered to, or actually received through the U.S. mail, postage
prepaid, by Executive.
 
7.6. Amendment.  Except as otherwise provided in Sections 2.2 and 2.3 hereof, no
provision of this Agreement may be amended, altered, modified, waived or
discharged unless such amendment, alteration, modification, waiver or discharge
is agreed to in a writing signed by both the Executive and such officer of the
Company as is specifically designated by the Committee or the Board.  No waiver
by any party to this Agreement, at any time, of any breach by the other of, or
of compliance by other party with, any condition or provision of this Agreement
to be performed or complied with by such other party shall be deemed a waiver of
any similar or dissimilar provision or condition of this Agreement or any other
breach or failure to comply with the same condition or provision at any prior or
subsequent time.
 
7.7. Employment Status.  Nothing herein contained shall be deemed to create an
employment agreement between the Company and Executive providing for the
employment of Executive by the Company for any fixed period of time.  Subject to
the terms of any other agreement between the Company or a subsidiary and the
Executive, if any, Executive's employment with the Company or a subsidiary is
terminable at will by the Company or a subsidiary or Executive and each shall
have the right to terminate Executive's employment with the Company or a
subsidiary at any time, with or without Cause and with or without Good Reason,
subject to the Company's obligation to provide any payments or benefits required
hereunder.
 
7.8. Entire Agreement.  Except as expressly provided herein, no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party to this Agreement.  This
Agreement represents the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior discussions, negotiations,
and agreements concerning the subject matter hereof, including, but not limited
to, any prior severance agreement made between Executive and the Company or any
of its subsidiaries; provided, however, that nothing contained herein shall
prevent the Executive from receiving any severance benefits to which he or she
is entitled under the terms of a Company or subsidiary provided severance plan
if the Executive's termination of employment does not qualify as a Qualifying
Termination within the Coverage Period; provided, further, that nothing
contained herein shall prevent the Executive from receiving benefits to which he
or she may be entitled under any employee or retiree benefit or incentive plan
maintained or contributed to by the Company or one of its subsidiaries,
including, without limitation, the AGL Resources Inc. retiree medical plan.
 
7.9. Tax Withholding.  The Company shall withhold from any amounts payable under
this Agreement all federal, state, city, payroll or other taxes legally required
to be withheld.
 
7.10. Severability.  In the event any provision of the Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
7.11. Applicable Law.  To the extent not preempted by the laws of the United
States, the law of the State of Georgia shall be the controlling law in all
matters relating to this Agreement.
 
7.12. Specified Employee.  If the Executive is considered a "specified employee"
(as that term is defined in Treasury Regulations Section 1.409A-1(i)), as of the
date of the Executive's separation from service, payments of amounts under this
Agreement which are considered "deferred compensation" under Code Section 409A
and paid based upon a separation from service may not be made or otherwise begin
until the date that is six months after the date of separation from service (or,
if earlier than the end of the six-month period, the date of death of the
specified employee) to the extent such is required pursuant to Code Section
409A.
 
7.13. 409A.  It is the intent of the parties to this Agreement that this
Agreement comply with Code Section 409A and the regulations issued pursuant
thereto and the provisions of this Agreement shall be interpreted to be
consistent therewith.
 
7.14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.
 
COMPANY:


AGL RESOURCES INC.




By:  /s/Arthur E. Johnson                                                       


Title:   Lead Director                                            




EXECUTIVE:
 
/s/ John W. Somerhalder II
Signature










THIS DOCUMENT HAS BEEN EXECUTED IN DUPLICATE


 
 

 
 

--------------------------------------------------------------------------------

 
